DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
1.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure that is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without means for sensing or detecting an area of interest temperature, which is critical or essential to the practice of the invention but not included in the claims. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). In this 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for control unit, does not reasonably provide enablement for the algorithm needs to transform the general purpose control unit disclosed in the specification into special purpose control unit configured/or programmed to perform the algorithm to achieve the claimed function.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Claims 1 and 14, calls for the limitations of the “control unit”, however the “control unit" is not described in sufficient detail as to put one of ordinary skill in the art on notice that the Applicant actually possessed such a unit at the time of filing, nor is there adequate description of its structure so as to set reasonable metes and bounds for the term. 

           The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 14 call for the limitations of the “control unit is configured to detect an area temperature”: however, neither specification nor the claim disclose any corresponding means for detecting or sensing an area temperature. Accordingly, the apparent lack of clarity render the claims indefinite.

            Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 14 call for the limitations of the “control unit”: however, the specification disclose no corresponding algorithm associated with a control unit. Mere reference to a general-purpose control unit without providing detail about the means to accomplish the functions is not an adequate disclosure. Id. at 1334; Finisar, 523 F.3d at 1340-41. In addition, simply reciting the claimed function in the specification, while saying nothing about how the control unit ensures that the functions are performed, is not a sufficient disclosure for an algorithm, which by definition, must contain a sequence of steps. Blackboard, Inc. v. Desire2Learn, Inc., 574 F.3d 1371, 1384 (Fed. Cir. 2009).
The specification must sufficiently disclose an algorithm to transform a general control unit to a special purpose control unit so that a person of ordinary skill in the art can implement the disclosed algorithm to achieve the claimed function. Id. at 1338.


Claim Rejections - 35 USC § 102
2.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dawes (U.S. PG Pub No.: 2011/0016893 A1), hereinafter referred to as Dawes ‘893.
Regarding claim 1, Dawes ‘893 an air conditioning system {see ¶ [0027]} comprising: a control unit (211) coupled to an AC power source (214) {as shown in Figs. 1-2: [0024], [0033] and [0035]}; a circulation system comprising a compressor unit (COM1, COM2, COM3), and the compressor unit comprising a first compressor (COM1) and a second compressor (COM2); wherein the first compressor and the second compressor are coupled to the control unit {as shown in annotated Fig. 1: ¶¶ [0012], [0022-0025] and [0030]}; an AC-to-DC conversion unit (115)  configured to convert the AC power source into a DC power source {as shown in Figs. 1-2: ¶¶ [0024] and [0030]}; and a fan module (202, 208) comprising a condensing fan (208), and the condensing fan coupled to the control unit and the AC-to-DC conversion unit and the condensing fan configured to receive the DC power source {as shown in Fig. 2: ¶¶ [0033] and [0035]}; wherein the control unit is configured to detect an area (111) temperature (212), control the compressor unit being in operation or not in operation according to the area temperature and a setting temperature set by the control unit, and control a rotation speed (209) of the condensing fan according to a temperature difference between the area temperature and the setting temperature {as shown in Fig. 2: ¶¶ [0022], [0033] and [0035]}; when the area temperature is greater than the setting temperature, the control unit is configured to control the compressor unit being in operation and control the condensing fan being in full-speed operation {as shown in 

 Regarding claim 2, Dawes ‘893 the air conditioning system in claim 1, wherein when the area temperature is decreased to close to an approach temperature of the setting temperature, the control unit is configured to control the first compressor being in operation, control the second compressor being not in operation, and control the condensing fan being in full-speed operation {see Fig. 6: ¶¶ [0033], [0048-0052], [0054] and [0058-0061]}.  

Regarding claim 3, Dawes ‘893 the air conditioning system in claim 2, wherein when the area temperature is gradually decreased from the approach temperature to the setting temperature, the control unit is configured to control the first compressor being in operation, control the second compressor being not in operation, and control to gradually slow down the rotation speed of the condensing fan; when the area temperature is gradually increased to the approach temperature, the control unit is configured to control the first compressor being not in operation, control the second compressor being in operation, and control to gradually speed up the rotation speed of the condensing fan {see Fig. 6: ¶¶ [0033], [0048-0052], [0054] and [0058-0061]}.  

Regarding claim 4, Dawes ‘893 the air conditioning system in claim 1, wherein when the area temperature is less than or equal to the setting temperature, the control unit is configured to control the compressor unit being not in operation and control the condensing fan being not in operation {see Fig. 6: ¶¶ [0033], [0048-0052], [0054] and [0058-0061]}.  

Regarding claim 5, Dawes ‘893 the air conditioning system in claim 1, further comprising: a first circulation module (101) coupled to the first compressor, and the first circulation module comprising: a first pressure regulator (204) {as shown in Figs. 1-2: ¶ [0012] and [0034]}; a first condenser (207) coupled to the first compressor and one side of the first pressure regulator {as shown in Figs. 1-2: ¶ [0012] and [0033]}; and a first evaporator (203) coupled to the first compressor and the other side of the first pressure regulator {as shown in Figs. 1-2: ¶ [0012] and [0033]}; and a second circulation module (102) coupled to the second 

Regarding claim 6, Dawes ‘893 the air conditioning system in claim 5, wherein the control unit is configured to control the first compressor and the second compressor being in operation or being not in operation according to the area temperature so as to control the first circulation module and the second circulation module to operate or not to operate a refrigerant circulation {as shown in Figs. 1-2 and 6: ¶¶ [0033], [0048-0052], [0054] and [0058-0061]}. 

Regarding claim 9, Dawes ‘893 the air conditioning system in claim 5, further comprising: a cabinet (C) having a first side (FS) and a second side (SS) opposite to the first side; wherein a condenser unit (CU) comprises the first condenser (207) and the second condenser (207), and the condenser unit and the condensing fan (208) are installed on the first side of the cabinet {as shown in annotated Fig. 1}; wherein an evaporator unit (EU) comprises the first evaporator (203) and the second evaporator (203), and the evaporator unit, the evaporating fan (202), and the control unit are installed on the second side of the cabinet {as shown in annotated Fig. 1}.  

Regarding claim 11, Dawes ‘893 the air conditioning system in claim 5, wherein the first pressure regulator and the second pressure regulator are capillaries or expansion valves {see ¶ [0034]}.  

Regarding claim 12, Dawes ‘893 the air conditioning system in claim 1, wherein the first compressor and the second compressor are invariable frequency compressors {see ¶ [0032], 

Regarding claim 13, Dawes ‘893 the air conditioning system in claim 5, wherein the condensing fan and the evaporating fan are axial-flow fans or diagonal-flow fans, and the DC power source is a 48-volt, 24-volt, or 12-volt voltage source {see ¶ [0024]}.  

Regarding claim 14, Dawes ‘893 a method of operating an air conditioning system {see Abstract, [0002] and ¶ [0027]}, the method comprising steps of: (a) providing a control unit (211) {as shown in Figs. 1-2: [0024] and [0033]}; wherein the control unit is coupled to a compressor unit (COM1, COM2, COM3) of a circulation system (101, 102, 103) and a condensing fan (208) of a fan module (208, 208, 208), and the control unit is configured to receive an AC power source (214) and the condensing fan is configured (215) to receive a DC power source {as shown in annotated Fig. 1 and Fig. 2: ¶¶ [0024] and [0035]}; (b) detecting an area (111) temperature (212), controlling the compressor unit being in operation or being not in operation according to the area temperature, and controlling a rotation speed (209) of the condensing fan to adjust the area temperature according to the area temperature by the control {as shown in Fig. 2: ¶¶ [0022], [0033] and [0035]}; (c) controlling the compressor unit being in operation and controlling the condensing fan being in full-speed operation by the control unit when the area temperature is greater than a setting temperature set by the control unit {as shown in Figs. 1, 2 and 4-7: ¶¶ [0033], [0048-0052], [0054] and [0058-0061]}; and (d) controlling the compressor unit being not in operation and controlling the condensing fan being not in operation by the control unit when the area temperature is less than or equal to the setting temperature {as shown in Figs. 1, 2 and 4-7: ¶¶ [0002], [0007], [0018], [0026-0027], [0033], [0048-0052], [0054] and [0058-0061]}.  

Regarding claim 15, Dawes ‘893 the method of operating the air conditioning system in claim 14, wherein the compressor unit comprises a first compressor (COM1) and a second compressor (COM2), and the step (c) comprises steps of: (cI) controlling the first compressor and the second compressor being not in operation and controlling the condensing fan being in full-speed operation by the control unit when the area temperature is decreased to close to an 

Regarding claim 16, Dawes ‘893 the method of operating the air conditioning system in claim 15, wherein the step (d) comprises a step of: (dl) controlling the first compressor being not in operation, controlling the second compressor being in operation, and controlling the condensing fan being in speeding-up operation by the control unit when the area temperature is gradually increased from the setting temperature to the approach temperature {see ¶¶ [0048-0061]}.

Claim Rejections - 35 USC § 103
3.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dawes ‘893, in view of Takahashi et al. (U.S. Patent No. : 7,721,563 B3), hereinafter referred to as Takahashi et al. ‘563.

Regarding claim 7, Dawes ‘893 the air conditioning system in claim 5, wherein the condensing fan (208) is configured to adjust the area temperature (212) by adjusting temperatures of the first condenser (207) and the second condenser (207) {as shown in Figs. 1-2: ¶ [0033]}.
However, Dawes ‘893 fails to disclose the limitations of the control unit is configured to output a first pulse width modulation (PWM) signal to control the rotation speed of the condensing fan and decrease the area temperature by increasing a frequency of the first PWM signal.
Takahashi et al. ‘563 teach: the concept of the control unit (14) is configured to output a first pulse width modulation (PWM) signal (18) to control the rotation speed of the condensing fan (17) and decrease the area temperature (21i) by increasing a frequency of the first PWM signal {as shown in Fig. 1: ¶¶ [0059-0062]}.
  Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dawes ‘893 control unit by the control unit of Takahashi et al. ‘563 so as to include the use of the control unit is configured to output a first pulse width modulation (PWM) signal to control the rotation speed of the condensing fan and decrease the area temperature by increasing a frequency of the first PWM signal, in order to facilitate control 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Dawes ‘893 in view of Takahashi et al. ‘563 to obtain the invention as specified in claim 7.

Regarding claim 8, Dawes ‘893 the air conditioning system in claim 5, wherein the evaporating fan (202) is configured to adjust the area temperature (212) by adjusting temperatures of the first evaporator (203) and the second evaporator (203) {as shown in Figs. 1-2: ¶ [0033]}.
However, Dawes ‘893 fails to disclose the limitations of the control unit is configured to output a second pulse width modulation (PWM) signal to control the rotation speed of the evaporating fan and decrease the area temperature by decreasing a frequency of the second PWM signal.  
Takahashi et al. ‘563 teach: the concept of the control unit (14) is configured to output a pulse width modulation (PWM) signal (18) to control the rotation speed of the fan and decrease the area temperature (21i) by decreasing a frequency of the PWM signal {as shown in Fig. 1: ¶¶ [0059-0062]}.
 Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dawes ‘893 control unit by the control unit of Takahashi et al. ‘563 so as to include the use of the control unit is configured to output a second pulse width modulation (PWM) signal to control the rotation speed of the evaporating fan and decrease the area temperature by decreasing a frequency of the second PWM signal, in order to facilitate control of an air flow rate based on sensed interior temperature sensor {Takahashi et al. ‘563 - ¶¶ [0059-0062]}.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Dawes ‘893 in view of Takahashi et al. ‘563 to obtain the invention as specified in claim 8.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dawes ‘893, in view of Chen et al. (English Translated Chinse Pub No. : 103032938 B), hereinafter referred to as Chen et al. ‘938.

Regarding claim 10, Dawes ‘893 the air conditioning system in claim 9, except the limitations of wherein the condenser unit is installed on one end of the first side of the cabinet and the condensing fan is installed on the other end of the first side of the cabinet; the evaporator unit is installed on one end of the second side of the cabinet, and the evaporating fan is installed on the other end of the second side of the cabinet; the control unit is installed between the evaporating fan and the evaporator unit, and the condensing fan is diagonally opposite to the evaporating fan inside the cabinet. 
Chen et al. ‘938 teach: the concept of the condenser unit (23) is installed on one end of the first side of the cabinet and the condensing fan (24) is installed on the other end of the first side of the cabinet {as shown in Fig. 3b}; the evaporator unit (27) is installed on one end of the second side of the cabinet, and the evaporating fan (28) is installed on the other end of the second side of the cabinet{as shown in Fig. 3b}; the control unit (29) is installed between the evaporating fan and the evaporator unit, and the condensing fan is diagonally opposite to the evaporating fan inside the cabinet {as shown in Fig. 3b}.
Since all claimed elements were known in the art at the time of the invention, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Dawes ‘893 cabinet by the cabinet of Chen et al. ‘938 so as to include condenser unit is installed on one end of the first side of the cabinet and the condensing fan is installed on the other end of the first side of the cabinet; the evaporator unit is installed on one end of the second side of the cabinet, and the evaporating fan is installed on the other end of the second side of the cabinet; the control unit is installed between the evaporating fan and the evaporator unit, and the condensing fan is diagonally opposite to the evaporating fan inside the cabinet, in order to provide a portable free standing air conditioner unit.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the Dawes ‘893 in view of Chen et al. ‘938 to obtain the invention as specified in claim 10.


    PNG
    media_image1.png
    944
    689
    media_image1.png
    Greyscale




Examiner’s Comments   
4.       For applicant’s information, the amendment to claims 7 and 8, which removed the informality, overcomes the previous objection to the claims. Therefore, the objection has been withdrawn.
Response to Arguments
5.       Applicant’s arguments, see pages 7-9 of the REMARKS, filed 02/01/2021, with respect to the rejections of  claims 1-16  under 35 U.S.C. 112, First and Second Paragraphs have been fully considered but they are not persuasive.
          As inadvertently admitted by the Applicant, see page 7 of 9, of Remarks sheet, paragraph 9, Applicant claimed “control unit” is a general purpose control unit; therefore, the need for disclosure an algorithm to transform the general purpose control unit into special purpose control unit capable of being configured to achieve the claimed functions is critical or essential to the practice of the invention. Thus, the rejection of claims 1-16 under 35 U.S.C. 112, first and second paragraphs are proper and maintained.

Conclusion
6.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE,EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681(571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
03/27/2021